      Case 2:08-cr-00146-LRS   ECF No. 197    filed 09/03/20   PageID.1571 Page 1 of 3




1

2

3
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON

4
                                                                     Sep 03, 2020
5                                                                        SEAN F. MCAVOY, CLERK


                        UNITED STATES DISTRICT COURT
6                      EASTERN DISTRICT OF WASHINGTON

7
     UNITED STATES OF AMERICA,                     No. 2:08-CR-00146-LRS-1
8
                      Plaintiff,
9
     vs.                                           ORDER DIRECTING U.S.
10                                                 PROBATION OFFICE TO
                                                   INVESTIGATE DEFENDANT’S
     DALLAS C. HERMAN,
11                                                 PROPOSED RESIDENCE
                        Defendant.
12

13
           BEFORE THE COURT is Defendant’s Motion for Compassionate release
14
     pursuant to 18 U.S.C. § 3582(c)(1)(A), ECF No. 178, from Dallas C. Herman.
15
     Defendant contends that his medical conditions combined with the risk to his
16   health caused by the COVID-19 pandemic are cause for a reduction in sentence.
17   See ECF No. 178. Additionally, Defendant indicates he was approved for home

18   confinement under the CARES Act by the Bureau of Prisons, but the U.S.

19   Probation Office for the District of Montana, where Defendant hopes to reside



     ORDER - 1
      Case 2:08-cr-00146-LRS     ECF No. 197     filed 09/03/20   PageID.1572 Page 2 of 3




1    should he be released, declined to supervise him because there is more than one

2 year of his sentence remaining. ECF No. 195 at 36-40; ECF No. 196 at 2-4. Based

3 on these circumstances, Defendant asks the Court to reduce his term of

4 imprisonment or impose home confinement. See ECF No. 178 at 13.
           Attached to Defendant’s motion is a “Personal Transition Plan” indicating a
5
     proposed residence in Columbia Falls, Montana. ECF No. 179 at 11-16. Before
6
     ruling on Defendant’s motion, the Court finds it should first establish that the
7
     proposed release plan is appropriate. Accordingly, the Court directs the U.S.
8
     Probation Office to investigate Defendant’s proposed release plan and file a status
9
     report within 14 days that outlines the results of its investigation.
10
           Accordingly, IT IS HEREBY ORDERED:
11
           1.     The Court RESERVES RULING on Defendant’s pending Motion
12
     for Compassionate Release, ECF No. 178.
13
           2.     The U.S. Probation Office is directed to investigate the suitability of
14   Defendant’s proposed release plan at a residence in Columbia Falls, Montana.
15   Defense counsel shall provide all information necessary to investigate this address

16   to the U.S. Probation Office, including a contact name, address, telephone number,

17   and other contact information requested. The U.S. Probation Office shall file a

18   ///

19   ///



     ORDER - 2
      Case 2:08-cr-00146-LRS     ECF No. 197    filed 09/03/20   PageID.1573 Page 3 of 3




1    status report outlining its findings within 14 days from the entry of this order.

2          IT IS SO ORDERED. The District Court Executive is directed to enter this

3    Order and forward copies to counsel, the U.S. Probation Office for the Eastern

4    District of Washington, and the U.S. Probation Office for the District of Montana.

           DATED September 3, 2020.
5

6
                                           LONNY R. SUKO
7                                     Senior United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19



     ORDER - 3
